CaSei l.'17-Cv-00349~S.]D-KLL DOC #I 79-1 Filedi 04/11/19 Page! 1 Of 2 PAGE|D #! 2444

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
OXYMED, INC., et al. : CASE NO. l7-CV-349
plaintiffs z (Judge Susan J. Dlott)
(Magistrate Judge Karen L. Litkovitz)

VS.

0RDER GRANTING
LINCARE, INC. : PLAINTIFFS’ MoTIoN To FILE
MMM
Defendam z MEMoRANI)UM IN oPPosITION To
PLAINTIFFS’ sUMMARY
JUDGMENT MoTIoN UNDER sEAL

This matter is before the Court on plaintiffs’ motion to file its reply to defendant’s
memorandum in opposition to plaintiffs’ motion for summary judgment under seal.

The Court finds that sealing of plaintiffs’ repiy to defendant’s memorandum in opposition
to plaintiffs’ motion for summary judgment isjustil‘ied and necessary and Will not interfere with
the public’s ability to understand the conduct at issue or assess the merits of this Court’s

decision.

For good cause shown and based on the record and applicable law, the motion is

GRANTED.

Plaintiffs are DIRECTED to electronically tile on the docket of the Court the redacted
versions of these documents, which shall reflect redacted information on liquidated damages,

purchase price, patient numbers and patient identification

Case: 1117-cV-00349-S.]D-KLL Doc #: 79~1 Filed.' 04/11/19 F’age: 2 of 2 PAGE|D #.' 2445

Plaintiffs are DIRECTED to file the unredacted documents under seal. The original
documents shall be retained under seal until fm'ther order of the Court. The sealed documents
will be available to the Court and its personnel, but not available to the public.

IT IS S() ORDERED.

Date: q/H'//? MM" //M

Karen L. Litkovitz
United States Magistrate Judge

 

2750644.1

